19-22911-rdd       Doc 125       Filed 07/12/19       Entered 07/12/19 11:47:09              Main Document
                                                     Pg 1 of 3


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Evan A. Hill
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                               Chapter 11

NEW COTAI HOLDINGS, LLC, et al.,                                    Case No. 19-22911 (RDD)

                 Debtors.1                                          (Jointly Administered)


           NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
            ON JULY 16, 2019 AT 2:00 P.M. (PREVAILING EASTERN TIME)

Location of Hearing:              Honorable Robert D. Drain, United States Bankruptcy Court,
                                  Southern District of New York, 300 Quarropas Street
                                  White Plains, NY 10601-4140
Copies of Motions and             Copies of each pleading identified below can be viewed and/or
Applications:                     obtained by: (i) accessing the Court’s website at
                                  www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                                  of the Court at United States Bankruptcy Court, Southern District
                                  of New York, or (iii) from the Debtors’ proposed notice and
                                  claims agent, Prime Clerk LLC, at
                                  https://cases.primeclerk.com/newcotai or by calling (844) 627-
                                  7471 (toll free from the U.S. and Canada); or (347) 292-3990
                                  (international) or by e-mail at newcotaiinfo@primeclerk.com.
                                  Note that a PACER password is needed to access documents on
                                  the Court’s website.




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp.
    (3641); New Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two
    Greenwich Plaza, Greenwich, Connecticut 06830.
19-22911-rdd     Doc 125     Filed 07/12/19    Entered 07/12/19 11:47:09        Main Document
                                              Pg 2 of 3


I.    UNCONTESTED MATTERS

1.    Cash Management Motion: Debtors’ Motion for Entry of Interim and Final Orders (I)
      Authorizing Continued Use of Existing Cash Management System, Bank Accounts, and
      Business Forms, and Payment of Related Prepetition Obligations, (II) Modifying Certain
      Deposit Requirements, and (III) Authorizing Continuance of Intercompany Transactions
      and Honoring Certain Related Prepetition Obligations [Docket No. 8]

      Related
      Documents:

      a.        Interim Order Authorizing Continued Use of Existing Cash Management System,
                Bank Accounts, and Business Forms and Payment of Related Prepetition
                Obligations; (II) Modifying Certain Deposit Requirements; and (III) Authorizing
                Continuance of Intercompany Transactions and Honoring Certain Related
                Prepetition Obligations [Docket No. 28]

      b.        Second Interim Order (I) Authorizing Continued Use of Existing Cash
                Management System, Bank Accounts, and Business Forms, and Payment of
                Related Prepetition Obligations, (II) Modifying Certain Deposit Requirements,
                and (III) Authorizing Continuance of Intercompany Transactions and Honoring
                Certain Related Prepetition Obligations [Docket No. 108]

      c.        Notice of Final Hearing on Debtors' Motion for Entry of Interim and Final Orders
                (I) Authorizing Continued Use of Existing Cash Management System, Bank
                Accounts, and Business Forms, and Payment of Related Prepetition Obligations,
                (II) Modifying Certain Deposit Requirements, and (III) Authorizing Continuance
                of Intercompany Transactions and Honoring Certain Related Prepetition
                Obligations [Docket No. 110]

      Objection
      Deadline:        June 3 2019 at 4:00 p.m. (Prevailing Eastern Time), extended until July 9,
                       2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          This matter is going forward.




                           [Remainder of page intentionally left blank]




                                                2
19-22911-rdd   Doc 125   Filed 07/12/19    Entered 07/12/19 11:47:09   Main Document
                                          Pg 3 of 3


Dated: July 12, 2019
       New York, New York

                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                /s/ Jay M. Goffman
                                Jay M. Goffman
                                Mark A. McDermott
                                Evan A. Hill
                                Four Times Square
                                New York, New York 10036-6522
                                Telephone: (212) 735-3000
                                Fax: (212) 735-2000

                                Counsel to Debtors and Debtors-in-Possession




                                            3
